Citation Nr: 1034948	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUE

Whether a July 1977 rating decision which denied service 
connection for a nervous condition should be revised on the basis 
of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 RO decision, which determined that 
no revision is warranted in the July 1977 decision to deny 
compensation for a nervous condition.

The Board acknowledges that the September 2008 statement of the 
case (SOC) included two issues:  (1) whether the January 31, 
2007, rating decision that denied there was CUE in the July 25, 
1977, rating decision in failing to consider entitlement to 
service connection through the application of statutory 
presumption based on 38 U.S.C.A. §§ 105(a) and 1111, was in and 
of itself in error; and (2) whether there was CUE in the July 25, 
1977, rating decision in failing to consider entitlement to 
service connection through the application of statutory 
presumption based on 38 U.S.C.A. § 105(a) and 1111.  The Board 
notes that it appears from the September 2007 notice of 
disagreement (NOD) that the Veteran intended to indicate that he 
disagreed with the January 2007 determination that CUE did not 
exist in the July 1977 rating decision, as opposed to pursue 
claims for CUE in both decisions.  Regardless, as the Veteran 
specifically indicated in the November 2008 VA Form 9 Appeal that 
the benefit he was pursuing was revision of the July 25, 1977, 
rating decision based upon CUE, the Board finds that the first 
issue of the SOC was not perfected.  Therefore, the Board notes 
that the only issue currently on appeal before the Board is 
whether the July 1977 rating decision which denied service 
connection for a nervous condition should be revised on the basis 
of CUE.


FINDINGS OF FACT

1.  In a July 1977 rating decision, the RO denied entitlement to 
service connection for a nervous condition.

2.  The Veteran has not alleged any errors of fact or law in the 
July 1977 rating decision that compels the conclusion, to which 
reasonable minds could not differ, that the results would have 
been manifestly different but for the errors.


CONCLUSION OF LAW

The July 1977 rating decision which denied entitlement to service 
connection for a nervous condition was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to claims of clear 
and unmistakable error (CUE) in prior final decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Nevertheless, with respect to the claim for CUE, the Board notes 
in passing that the Veteran and his accredited representative 
have been afforded ample opportunity to present his contentions, 
and there is no indication that either the Veteran or his 
representative have further argument to present.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2009).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2009).

With respect to personality disorders, congenital or 
developmental abnormalities are not "diseases or injuries within 
the meaning of applicable legislation" and, hence, do not 
constitute disability for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The Veteran essentially contends that the July 25, 1977, rating 
decision that denied entitlement to service connection for a 
nervous condition should be reversed on the grounds that the RO 
committed CUE in this decision.  Specifically, the Veteran, 
through his representative, is arguing that the RO failed to 
correctly apply both 38 U.S.C.A. §§ 105(a) and 1111 in the July 
1977 rating decision.  See VA Form 9 Appeal, November 2008.  The 
Veteran argues that the evidence of record included evidence of a 
psychiatric disease during service; evidence of a post-service 
psychiatric disability; and evidence which established a nexus 
between his post-service psychiatric disability and his 
psychiatric disease noted during his period of military service.  
The Veteran argues that this evidence triggered VA's duty to 
consider and correctly apply the presumption of service 
connection under 38 U.S.C.A. § 105(a) and that VA did not do so 
in the July 25, 1977, rating decision.  The Veteran further 
argues that VA should have recognized the Veteran's right to 
establish service connection on a presumptive basis under 
38 U.S.C.A. § 105(a).  Evidence of record did not indicate that 
the Veteran was noted as having suffered from or had a pre-
existing psychiatric condition at entrance.  Consequently, the 
Veteran argues that he was entitled to the benefit of the 
presumption of sound condition under 38 U.S.C.A. § 1111 at the 
time of the adjudication of his May 1976 claim.  According to the 
Veteran, VA did not afford him the benefit of either of these 
presumptions.  Therefore, VA did not correctly apply them, and 
that was a CUE requiring the revision of the July 25, 1977, 
rating decision.  The Veteran argues that, even if the record had 
contained clear and unmistakable evidence that the Veteran had a 
pre-existing psychiatric condition, the evidence of records in 
1977 did not contain clear and unmistakable evidence that any 
pre-existing psychiatric condition was not aggravated by such 
service.  

The Board notes that, in February 1977, the Veteran filed a claim 
of entitlement to service connection for a nervous condition.  On 
July 25, 1977, the Veteran was denied service connection for a 
nervous condition on the basis that the Veteran's personality 
disorder diagnosed in service was a constitutional abnormality.
The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial,...must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must 
always be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: (1) 
Either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell, 3 Vet. App. at 
313-14.

CUE that requires revision of a prior final rating action exists 
only where it appears "undebatably" that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied."  Russell, 3 Vet. App. at 
313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated on 
the test set forth in Russell.  The Court stated that CUE was a 
very specific and rare kind of "error."  It was the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compelled a conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.

Upon review of the claims file, the Board noted that the July 
1977 RO decision does not discuss the relevant regulations in a 
very detailed manner.  However, as noted above, in order for CUE 
to granted, an error must have occurred which is undebatable and 
of the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  The Board does not 
find that such an error occurred.  

Specifically, it was noted in the July 1977 rating decision that 
the Veteran underwent a special psychiatric evaluation in July 
1970, at which he was diagnosed with a personality and character 
disorder.  It was noted that he was later seen in February 1976 
by a psychiatrist at Topeka who diagnosed him with schizophrenia.  
It was noted that he was last in the outpatient of Topeka on 
February 18, 1977, with an impression of anxiety and depression.  
The RO determined that that the Veteran's personality disorder 
diagnosed in service was a constitutional abnormality.   

It is clear from this decision that the RO denied service 
connection for a nervous condition as it determined based on the 
evidence of record that the Veteran's personality was a 
constitutional abnormality.  The Board finds there is simply no 
evidence of record indicating that the relevant facts or 
appropriate regulations were not considered in rendering this 
decision.   

With regard to the Veteran's argument that the Veteran was not 
properly presumed to have been sound upon entrance into active 
duty, the Board notes that this assertion amounts to nothing more 
than an argument that the facts were not weighed or evaluated 
correctly.  A review of the July 1970 service treatment record 
reveals that the Veteran was diagnosed with the following 
"Personality and Character Disorder, immature personality type, 
moderate, chronic, as manifested by impulsivity, rapid mood 
swings, inability to postpone gratification, and tendency to 
dramatize situation as an excuse for above behavior.  Marked 
impairment to further military duty.  LOD:  No, EPTS."  The 
Board acknowledges that the Veteran's enlistment Report of 
Medical History and Report of Medical examination do not reflect 
that the Veteran was diagnosed with a psychiatric disability at 
that time.  However, the Board also notes that these documents 
are not the only evidence that may be considered in determining 
whether a Veteran is presumed sound for enlistment purposes.  
Therefore, the essential argument that the Veteran should have 
been presumed sound upon entrance due to his enlistment records 
suggests that this evidence should have been weighed more heavily 
than the July 1970 service record which determined that the 
Veteran's personality disorder existed prior to service.  This 
amounts to nothing more than an argument that the facts were not 
weighed or evaluated correctly.  As mentioned above, disagreement 
as to how the facts were weighed or evaluated will not amount to 
CUE.

Accordingly, the Board finds that the Veteran has not pointed to 
any error of fact or law which is such that it would compel the 
conclusion that the result would have been manifestly different 
but for the error.  

Additionally, while argument in relation to this matter has not 
been set forth by the Veteran or his representative, the Board 
notes that the July 1970 service record reflects that the Veteran 
was "unchanged from previous evaluation dated 12 February, 
1970."   Upon review of the claims file, the Board notes that it 
appears as if the claims file may not have contained a copy of a 
February 12, 1970, evaluation at the time of the July 1977 rating 
decision.  However, as noted above, in order for CUE to be 
granted, an error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made.  The Board does not find that such an error 
occurred.  

Specifically, it was noted in the July 1977 rating decision that 
the Veteran's personality disorder diagnosed in service was a 
constitutional abnormality.  As the Veteran was noted as having a 
personality disorder in the available July 1970 service record, 
and this record also indicated that there had been no change 
since a February 1970 evaluation, there is no evidence to 
indicate that a copy of the February 1970 evaluation would change 
the essential facts surrounding the Veteran's claim.  The Board 
finds there is no evidence of record indicating that an error 
occurred which was undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  Even with the complete service records, the RO may 
have very well have still determined that there was clear 
unmistakable evidence that his disability was a constitutional 
abnormality.

Additionally, the Court has explained that VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see Hazan 
v. Gober, 10 Vet. App. 511, 522-23 (1997) (following Caffrey).  
Accordingly, the Board finds that the Veteran has not pointed, 
nor has the record suggested, any error of fact or law which is 
such that it would compel the conclusion that the result would 
have been manifestly different but for the error.  

Thus, there is no indication that the RO's July 1977 denial of 
the Veteran's claim for service connection for a nervous 
condition was "undebatably incorrect" so as to warrant a 
finding of CUE.  See Russell, 3 Vet. App. at 313.  

Although the Veteran may disagree with the RO's findings in the 
July 1977 rating decision and the weight it gave the July 1970 
service record, the Court has determined that an assertion that 
the RO improperly weighed or evaluated evidence can never raise 
to the level of CUE.  Fugo, 6 Vet. App. at 43.
	
Therefore, the Board concludes that, the record does not 
establish that, but for an error in the July1977 rating decision, 
service connection would have granted for a nervous condition.  
As such, the criteria for a finding of CUE in the July1977 rating 
decision has not been met.










ORDER

The July 1977 rating decision was not clearly and unmistakably 
erroneous.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


